PER CURIAM:
On April 9, 1992, through clerical error, an order issued denying appellee’s petition for rehearing and suggestion of rehearing en banc. The order was issued in error because the mandate had been withheld and the court had not yet been polled on the suggestion of rehearing en banc. A poll now having been conducted at the request of a member of this court in active service on the reconsideration of this case en banc, and a majority of the judges in active service not having voted in favor of it; the appellee’s petition for rehearing and suggestion of rehearing en banc is DENIED.